  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
  2   Including Professional Corporations
    ORI KATZ, Cal. Bar No. 209561
  3 JEANNIE KIM, Cal. Bar No. 270713
    GIANNA SEGRETTI, Cal. Bar No. 323645
  4 Four Embarcadero Center, 17th Floor
    San Francisco, California 94111-4109
  5 Telephone:    415.434.9100
    Facsimile:    415.434.3947
  6 Email:        okatz@sheppardmullin.com
                  jekim@sheppardmullin.com
  7               gsegretti@sheppardmullin.com

  8 [Proposed] Attorneys for Debtors and
    Debtors in Possession,
  9
    FINESTONE HAYES LLP
 10 Stephen D. Finestone, Cal. Bar No. 125675
    Jennifer C. Hayes, Cal. Bar No. 197252
 11 Ryan A. Witthans, Cal. Bar No. 301432
    456 Montgomery Street, 20th Floor
 12 San Francisco, California 94104
    Telephone:    (415) 421-2624
 13 Facsimile:    (415) 398-2820

 14 Attorneys for Secured Creditor,
    Kevin Perkins
 15
                              UNITED STATES BANKRUPTCY COURT
 16
                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 17
    In re                                      Case No.: 20-30748
 18
    ☐ SIZZLER USA ACQUISITION, INC., a         Joint Administration Requested with
 19     Delaware corporation                   Case Nos. 20-30746, 20-51400, 20-51401,
    ☐ SIZZLER USA HOLDINGS, INC., a            20-51402, 20-51403, 20-51404, and 20-51405
 20     Delaware corporation
    ☐ SIZZLER USA FINANCE, INC., a             Chapter 11
 21     Delaware corporation
    ☐ WORLDWIDE RESTAURANT                     STIPULATION REGARDING USE OF
 22     CONCEPTS, INC., a Delaware             CASH COLLATERAL, PROVISION OF
        corporation                            ADEQUATE PROTECTION AND
 23 ☐ SIZZLER USA, INC., a Delaware            DEBTOR IN POSSESSION FINANCING
        corporation
 24 ☐ SIZZLER USA FRANCHISE, INC., a
        Delaware corporation                   Judge: Hon. M. Elaine Hammond
 25 ☐ SIZZLER USA REAL PROPERTY, INC.,         Date:    September 22, 2020
        a Delaware corporation                 Time:    9:30 a.m.
 26 ☐ SIZZLER USA RESTAURANTS, INC., a         Place: Tele/Videoconference
        Delaware corporation
 27 ☒ ALL DEBTORS
                   Debtors and
 28                Debtors in Possession
                                                    -1-                            Case No. 20-30748
     SMRH:4817-7932-3339.8                             STIPULATION
Case: 20-30748        Doc# 5   Filed: 09/21/20   Entered:  09/21/20REGARDING
                                                                    16:30:28USEPage
                                                                               OF CASH COLLATERAL
                                                                                    1 of 39        ,
                                                              ADEQUATE PROTECTION AND DIP FINANCING
  1            This Stipulation Regarding Use of Cash Collateral, Provision of Adequate Protection, and

  2 Debtor in Possession Financing (the “Stipulation”) is entered into and filed by and between

  3 Sizzler USA Acquisition, Inc., Sizzler USA Holdings, Inc., Sizzler USA Finance, Inc., Worldwide

  4 Restaurant Concepts, Inc., Sizzler USA, Inc., Sizzler USA Franchise, Inc., Sizzler USA Real

  5 Property, Inc., and Sizzler USA Restaurants, Inc., as debtors and debtors in possession

  6 (collectively, the “Debtors” or “Sizzler”), on the one hand, and Kevin Perkins, an individual, and

  7 his successors, transferees, and/or assigns, on the other hand (defined as both the “Prepetition

  8 Lender” and the “DIP Lender”). Together, the Debtors and the DIP Lender may be referenced

  9 herein, collectively, as the “Parties.”
 10                                  INTRODUCTORY STATEMENT 1

 11            The Debtors operate fourteen company-owned restaurants (all in California and Oregon)

 12 and franchise over 90 other non-debtor franchisee- and licensee-owned and operated restaurants in

 13 California, Oregon, Washington, Arizona, Nevada, New Mexico, Utah, Idaho, Florida, and Puerto

 14 Rico, which other restaurants are only indirectly implicated in these Chapter 11 filings. Since

 15 1958 (first as “Del’s Sizzler Family Steak House”), the Debtors (and their respective predecessors

 16 in interest) have been in the business of operating, and then franchising, family restaurants.

 17 Originally, the Debtors’ menu focused on grilled steaks, but later expanded into other items,

 18 including their famed “Salad Bar.”

 19            This Stipulation provides for the use of Cash Collateral (as defined below) and the Debtor

 20 in Possession Credit Facility (as defined below) for the thirteen-week period commencing on the

 21 Petition Date and ending the week beginning December 14, 2020. The Debtors anticipate that the

 22 agreed-upon thirteen-week period will provide the Debtors with time necessary and sufficient to

 23 propose and obtain confirmation of a joint plan of reorganization. Due to declining sales and

 24 rising expenses, the Debtors must reorganize their liabilities and obtain an infusion of new

 25 operating funds, either in the form of loans or, equity or both. The liabilities to restructure under

 26
      1
 27  Background regarding the Debtors’ business and their financial challenges are discussed in
    greater detail the Declaration of Christopher Perkins in Support of First Day Motions filed in
 28 support of the Debtors’ various first day motions.
                                                      -2-                            Case No. 20-30748
      SMRH:4817-7932-3339.8                              STIPULATION
Case: 20-30748         Doc# 5   Filed: 09/21/20    Entered:  09/21/20REGARDING
                                                                      16:30:28USEPage
                                                                                 OF CASH COLLATERAL
                                                                                      2 of 39        ,
                                                                  ADEQUATE PROTECTION AND DIP FINANCING
  1 Chapter 11 include business loans, real property leases, certain obligations to former executive

  2 employees, and trade debt. The Debtors also intend to close some company-owned restaurants and

  3 reject and their related real property leases.

  4            As described in the Declaration of Christopher Perkins in Support of First Day Motions

  5 (the “Perkins Declaration”), the events leading to the Debtors’ Chapter 11 cases are now familiar

  6 to many retail and hospitality businesses. The global coronavirus pandemic and resulting orders

  7 issued by state, county, and city officials prohibiting restaurants from providing customers with

  8 dine-in services has decimated the Debtors’ retail dining operations. Due to the pandemic, Sizzler

  9 has had to cease operating its company-owned restaurant locations at least twice. Thereafter, once
 10 authorized to resume retail dining services, the Debtors have tried to adapt and provide dining

 11 services that range from take-out to outdoor dining to third-party delivery services. However, as

 12 Sizzler’s menu, and in particular its famed self-service Salad Bar (from which Sizzler restaurants

 13 derive upwards of 40% of their revenue), is neither targeted toward nor as adaptable to carry-out

 14 and delivery, both company- and franchisee-owned restaurant locations have been struggling.

 15            Indeed, the COVID-19 crisis has blighted the restaurant sector of the economy, especially

 16 restaurants like Sizzler that rely on serving guests primarily indoors. For the past six months, the

 17 Debtors have implemented drastic cost-cutting measures while making every effort to maximize

 18 sales as permitted by state and local authorities. Nevertheless, these unprecedented times and

 19 resulting economic damage to the American restaurant and hospitality industry have not spared the

 20 Debtors.

 21            In addition to the current challenges to the Debtors’ traditional fare, however, many of the

 22 company-owned restaurant locations were struggling prepandemic. A variety of reasons,

 23 including recent increases to labor costs and local taxes have made it difficult for the Debtors to

 24 maintain profitability. Unable to operate at full capacity and subject to uncertainty for the

 25 foreseeable future, the Debtors have been unable to maintain cash flow sufficient to meet all of

 26 their financial obligations. Ultimately, the dramatic decline in revenues forced the Debtors to seek

 27 relief under Chapter 11 of the Bankruptcy Code.

 28
                                                        -3-                            Case No. 20-30748
      SMRH:4817-7932-3339.8                                STIPULATION
Case: 20-30748         Doc# 5   Filed: 09/21/20      Entered:  09/21/20REGARDING
                                                                        16:30:28USEPage
                                                                                   OF CASH COLLATERAL
                                                                                        3 of 39        ,
                                                                   ADEQUATE PROTECTION AND DIP FINANCING
  1                SUMMARY OF RELEVANT POST-PETITION FINANCING TERMS 2

  2            As set forth in greater detail below, the Debtors and the DIP Lender have agreed as

  3 follows:

  4                     •       The Debtors’ access to financing under the Debtor in Possession Credit
  5            Facility is governed by the terms of this Stipulation and is evidenced by a new debtor in

  6            possession promissory note between the Debtors and the DIP Lender. The maximum

  7            principal amount of the note shall be $2,000,000, with interest accruing at a rate of five

  8            percent per annum. The maturity date of the Debtor in Possession Credit Facility is

  9            September 21, 2025.
 10                     •       The Stipulation further provides for the obligations under the Prepetition
 11            Lender’s prepetition Loan and Security Agreement, and related Secured Promissory Note,
 12            both dated September 4, 2020 (together, the “Prepetition Loan Documents”), in the
 13            principal sum of $200,000, with the addition of interest and other permitted charges under

 14            the Prepetition Loan Documents, shall be repaid via a set off from the Debtor in Possession

 15            Credit Facility, upon entry of the Interim Order. Specifically, upon entry of the Interim

 16            Order, the DIP Loan will include all loans and any other indebtedness or obligations,

 17            contingent or absolute, which may now, or from time to time, be owing by the Debtors to

 18            the DIP Lender under the Prepetition Loan Documents, this Stipulation, or the DIP Orders,

 19            including, without limitation, all principal, accrued interest, costs, fees, expenses and other

 20            amounts owed under this Stipulation and the DIP Orders.

 21                     •       In consideration of the DIP Lender’s consent to use of Cash Collateral and
 22            for providing post-petition financing, the DIP Lender will receive, a first priority 3 lien

 23

 24   2
     This section provides an overview of the relevant terms and conditions of the Stipulation and is
 25 not intended to substitute for the specific terms and conditions set forth below. In the event of a
    conflict between this summary and the terms and conditions of this Stipulation, the terms and
 26 conditions of the Stipulation shall control.
      3
 27  This assumes that the Court authorizes repayment in full of the Pre-Petition Loan from the
    Debtor in Possession Credit Facility, in which case the DIP Lender’s pre-petition security interest
 28 would be extinguished.
                                                         -4-                            Case No. 20-30748
      SMRH:4817-7932-3339.8                                 STIPULATION
Case: 20-30748         Doc# 5     Filed: 09/21/20     Entered:  09/21/20REGARDING
                                                                         16:30:28USEPage
                                                                                    OF CASH COLLATERAL
                                                                                         4 of 39        ,
                                                                     ADEQUATE PROTECTION AND DIP FINANCING
  1            against, and security interests in, all assets and other property of the Debtors’ bankruptcy

  2            estates, subject to the Carve-Out (as defined below), and other than the proceeds received

  3            from any avoidance actions under Chapter 5 of the Bankruptcy Code. For the avoidance of

  4            doubt, the DIP Lender also will receive a super-priority claim to the extent permitted by

  5            section 507(b) in the amount of any post-petition loss/diminution in the value of the DIP

  6            Lender’s Collateral.

  7                     •       The DIP Lender agrees to a Carve-Out for certain administrative expenses,
  8            including expenses incurred by the Debtors’ estates’ professionals, and U.S. Trustee’s fees.

  9            The amount allocated to the Carve-Out is set forth below.
 10                     •       Finally, the Stipulation defines certain Events of Default (defined below)
 11            and provides that the DIP Lender’s consent to the Debtors’ use of Cash Collateral and the
 12            DIP Lender’s obligation to extend credit under the Debtor in Possession Credit Facility
 13            shall terminate immediately upon an Event of Default. If an Event of Default is not cured
 14            within five business days, the Stipulation allows the DIP Lender to seek ex parte relief
 15            from stay based upon the declaration of his counsel or representative, while providing
 16            Debtors the opportunity to contest the existence of a default or seek continued use of Cash
 17            Collateral.
 18                                                 RECITALS

 19                     The Debtors and the DIP Lender agree and stipulate as follows, with reference to

 20 the following facts:

 21            A.       The present bankruptcy cases (collectively, the “Case”) was commenced on

 22 September 21, 2020 (the “Petition Date”), when the Debtors filed their respective petitions under

 23 Chapter 11, Subchapter V of the Bankruptcy Code. On the Petition Date, the Debtors filed an Ex

 24 Parte Application for Joint Administration, which motion the Court granted and entered an Order

 25 for Joint Administration was entered on September [•], 2020. The Debtors continue in control of

 26 their assets as debtors in possession and continue to operate their business under sections 117 and

 27 1108 of the Bankruptcy Code. The Subchapter V Trustee for the Case is [•].

 28
                                                         -5-                            Case No. 20-30748
      SMRH:4817-7932-3339.8                                 STIPULATION
Case: 20-30748         Doc# 5     Filed: 09/21/20     Entered:  09/21/20REGARDING
                                                                         16:30:28USEPage
                                                                                    OF CASH COLLATERAL
                                                                                         5 of 39        ,
                                                                     ADEQUATE PROTECTION AND DIP FINANCING
  1            B.       Prior to the Petition Date, the DIP Lender made a loan (the “Prepetition Loan”) to

  2 the Debtors as set forth in, and evidenced by, the Prepetition Loan Documents, an authentic copy

  3 of which is attached hereto as Exhibit A, by and between Debtors and the Prepetition Lender (who

  4 also is the DIP Lender). The Prepetition Loan Documents and all liabilities and obligations

  5 thereunder are secured by all personal property assets of the Debtors under the terms of the

  6 Prepetition Loan Documents (the “Prepetition Loan Collateral”). The foregoing security interest

  7 has been perfected by the filing of a financial statement with the Delaware Department of State,

  8 Initial Filing No. 2020 6183000 (the “Financing Statement,” an authentic copy of which is

  9 attached as Exhibit B).
 10            C.       This Stipulation and all other documents executed in connection with the Debtor in

 11 Possession Credit Facility and this Stipulation are referred to, collectively, as the “Bankruptcy

 12 Loan Documents.”

 13            D.       All of the Debtors’ personal property assets at the time of their bankruptcy filing

 14 and wherever now located constitute the cash collateral of the DIP Lender (the “Cash Collateral”)

 15 under section 363 of the Bankruptcy Code. This Stipulation is intended to authorize the Debtors

 16 to: (1) obtain post-petition financing from the DIP Lender in the amount of up to $2,000,000

 17 under sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code (collectively,

 18 the “Debtor In Possession Credit Facility”); and (2) use the DIP Lender’s Cash Collateral through

 19 the end of the Budget Period (described below), while providing adequate protection of the DIP

 20 Lender’s interests therein under sections 361 and 363 of the Bankruptcy Code.

 21            E.       The Debtors require post-petition financing and the continued use of Cash

 22 Collateral in order to maintain the value of their business. Subject to Court approval of this

 23 Stipulation, the DIP Lender is willing to provide post-petition financing and to permit the Debtors

 24 to use Cash Collateral for the period beginning on the Petition Date and continuing through and

 25 including December 31, 2020 (the “Budget Period”), upon the terms and conditions set forth

 26 herein, including the provision of adequate protection under section 361 of the Bankruptcy Code.

 27 Accordingly, the Debtors and the DIP Lender seek authority for the Debtors to: (1) borrow up to

 28
                                                         -6-                            Case No. 20-30748
      SMRH:4817-7932-3339.8                                 STIPULATION
Case: 20-30748         Doc# 5     Filed: 09/21/20     Entered:  09/21/20REGARDING
                                                                         16:30:28USEPage
                                                                                    OF CASH COLLATERAL
                                                                                         6 of 39        ,
                                                                     ADEQUATE PROTECTION AND DIP FINANCING
  1 $2,000,000 under the Debtor in Possession Credit Facility; (2) use Cash Collateral in accordance

  2 with the terms set forth herein; and (3) provide for the adequate protection of the security interests

  3 of the DIP Lender in the collateral utilized by the Debtors.

  4            F.       In order to provide the DIP Lender with adequate protection from any loss,

  5 decrease, diminution or decline in the value of their interests in the Collateral caused by, or

  6 resulting from, the use, sale or lease thereof by the Debtors in accordance with section 363(e) of

  7 the Bankruptcy Code, or from the consequences of the automatic stay imposed by section 362 of

  8 the Bankruptcy Code (“Post-Petition Loss”), the DIP Lender is entitled to adequate protection

  9 under sections 361 and 363(e) of the Bankruptcy Code in the form of liens against and security
 10 interests in all assets and other property of the Debtors, cash payments and other protections

 11 contained in this Stipulation, as well as a priority administrative claim under section 507(b),

 12 subject to the limitations set forth herein.

 13                                                AGREEMENT

 14            Based on the foregoing, the Debtors and the DIP Lender agree as follows:

 15            1.       Use of Cash Collateral. Subject to the terms and conditions of this Stipulation, the

 16 DIP Lender consents to the Debtors’ use of Cash Collateral during the Budget Period, and the

 17 Debtors are hereby authorized to use Cash Collateral in accordance with the following procedures:

 18                     a.      Approved Budget. The Debtors may utilize Cash Collateral only for the

 19            purpose of paying the projected expenses of their post-petition operations, including the

 20            fees and expenses of the professionals employed by Debtors (subject to the Carve-Out),

 21            and the fees owing to the Office of the United States Trustee and the Clerk of the

 22            Bankruptcy Court, all as set forth in their budget, an authentic copy of which is attached as

 23            Exhibit C and incorporated herein in full by this reference (as the same may be amended

 24            from time to time in writing and approved by the DIP Lender and the Debtors, the

 25            “Approved Budget”). The Approved Budget specifies, on a weekly basis, by amount, type

 26            and kind, all expenses anticipated by the Debtors for the Budget Period. Upon expiration

 27            of the Budget Period, (i) the DIP Lender’s agreement to make advances under the Debtor

 28
                                                        -7-                            Case No. 20-30748
      SMRH:4817-7932-3339.8                                STIPULATION
Case: 20-30748         Doc# 5     Filed: 09/21/20    Entered:  09/21/20REGARDING
                                                                        16:30:28USEPage
                                                                                   OF CASH COLLATERAL
                                                                                        7 of 39        ,
                                                                    ADEQUATE PROTECTION AND DIP FINANCING
  1            in Possession Credit Facility and the DIP Lender’s consent to the Debtors’ use of Cash

  2            Collateral shall automatically terminate, (ii) the Debtors shall immediately cease their use

  3            of Cash Collateral, unless the Budget Period is extended by further stipulation of the DIP

  4            Lender and Debtors, or such continued use of Cash Collateral is authorized by the Court,

  5            and (iii) the DIP Loans actually used by the Debtors shall become immediately due and

  6            payable without notice or demand. The Debtors reserve all rights to seek approval of their

  7            continued use of Cash Collateral beyond the expiration of the Budget Period, and the DIP

  8            Lender reserves all rights to object to any such request.

  9                     b.       Compliance with Approved Budget. If the Debtors’ actual weekly costs
 10            and expenses and sales exceed the weekly costs and expenses and sales set forth in the

 11            Approved Budget by more than fifteen percent, on a rolling four-week basis, then the DIP

 12            Lender shall not be obligated to permit, and the Debtors shall not be entitled to, the

 13            continued use of Cash Collateral, without the prior written consent of the DIP Lender,

 14            which may be withheld in the DIP Lender’s sole and absolute discretion, or further order

 15            of the Court.

 16                     c.       Waiver of Defaults. The DIP Lender may, in the exercise of his sole

 17            discretion, temporarily waive defaults under this Stipulation without affecting such DIP

 18            Lender’s rights hereunder.

 19            2.       DIP Financing/Restricted Funds. Subject to the terms of the Interim Order and any

 20 Final Order (defined below) approving this Stipulation (collectively, the “DIP Orders”), the

 21 Debtors may borrow up to $2,000,000 from the DIP Lender under the Post-Petition Promissory

 22 Note and Security Agreement (the “DIP Loan” or the “Debtor in Possession Credit Facility”), and

 23 the DIP Lender shall make post-petition advances under the DIP Loan, as evidenced by the DIP

 24 Loan, authentic copies of which are attached as Exhibit D, only in accordance with the following

 25 terms and conditions:

 26                     a.       Funding Requests.
                               i.      The DIP Lender shall advance funds to the Debtors, first, in the
 27
                        amount of $1,000,000 as soon as practicable after the Petition Date (the “Initial
 28
                                                         -8-                            Case No. 20-30748
      SMRH:4817-7932-3339.8                                 STIPULATION
Case: 20-30748         Doc# 5       Filed: 09/21/20   Entered:  09/21/20REGARDING
                                                                         16:30:28USEPage
                                                                                    OF CASH COLLATERAL
                                                                                         8 of 39        ,
                                                                     ADEQUATE PROTECTION AND DIP FINANCING
  1                     Tranche”), and second, upon the Debtors’ request but in no event prior to January

  2                     1, 2021, and if and only if (1) the Debtors adhere to the Approved Budget and (2)

  3                     the Debtors’ company-operated restaurants have generated sales of at least 50%

  4                     more than those same company-operated restaurants generated in 2019. In the

  5                     event the company-operated restaurants do not meet the profitability requirements

  6                     set forth in the Bankruptcy Loan Documents, the DIP Lender shall have the

  7                     discretion, but not be required to fund the balance of the DIP Loan.

  8                           ii.       To the extent that the Debtors do not have sufficient unrestricted

  9                     funds to pay expenses as provided in the Approved Budget, the Debtors may
 10                     request that the DIP Lender make advances under the Debtor in Possession Credit
 11                     Facility necessary to pay such expenses (each such request, including the request
 12                     and funding of the Initial Tranche, a “Funding Request”); provided that the Debtors
 13                     must certify in writing in connection with such Funding Request that, as of the date

 14                     of such Funding Request, no Event of Default has occurred, no Event of Default is

 15                     continuing, and no Event of Default will result from the Funding Request.

 16                     b.      Funding Mechanics. Upon receipt of a Funding Request, and in the absence

 17            of an Event of Default, the DIP Lender agrees to make advances under the Debtor in

 18            Possession Credit Facility. Notwithstanding anything herein to the contrary, (i) the

 19            aggregate amount of funding provided in response to a Funding Request shall not exceed

 20            the total amount of such Funding Request, and (ii) the aggregate amount of all outstanding

 21            DIP Loans shall not exceed $2,000,000.

 22                     c.      No Obligation to Extend Credit. The DIP Lender shall not have any

 23            obligation to make any DIP Loan or advance under the Debtor in Possession Credit

 24            Facility, unless the conditions precedent under this Stipulation and the DIP Orders have

 25            been satisfied in full or waived by the DIP Lender.

 26

 27

 28
                                                         -9-                            Case No. 20-30748
      SMRH:4817-7932-3339.8                                 STIPULATION
Case: 20-30748         Doc# 5       Filed: 09/21/20   Entered:  09/21/20REGARDING
                                                                         16:30:28USEPage
                                                                                    OF CASH COLLATERAL
                                                                                         9 of 39        ,
                                                                     ADEQUATE PROTECTION AND DIP FINANCING
 1                     d.     Reporting Requirements. On the last business day of each week, the

 2            Debtors will provide the DIP Lender with (i) budget to actual cash flow reports and (ii)

 3            such other information as the DIP Lender may reasonably request.

 4            3.       DIP Collateral. Effective immediately upon entry of the Interim Order approving

 5 this Stipulation, under sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code,

 6 for the purpose of securing the DIP Loan, the DIP Lender shall have a valid, binding, enforceable,

 7 non-avoidable and automatically and properly perfected first priority, 4 post-petition lien on and

 8 security interest in all assets currently part of the Debtors’ bankruptcy estates or hereinafter

 9 acquired (the “Lien”), which assets include without limitation, all of the Debtors’ “Collateral” as
10 defined in the Bankruptcy Loan Documents and in the Prepetition Loan Documents, which

11 includes all tangible and intangible personal property of the Debtors (collectively, the “DIP

12 Collateral”); provided that the DIP Collateral shall not include any avoidance causes of action

13 arising under chapter 5 of the Bankruptcy Code.

14            4.       Validity of DIP Loans. This Stipulation and the DIP Orders shall constitute

15 and evidence the validity and binding effect of the DIP Loan, which DIP Loan shall be

16 enforceable against the Debtors, their estates, and any successors thereto, including,

17 without limitation, any trustee or other estate representative appointed in the Case or in any

18 other proceeding superseding or related to any of the foregoing, though the DIP Lender

19 may take other steps as he deems appropriate to perfect his interests. The DIP Loan shall

20 be due and payable, without notice or demand, upon the occurrence of an Event of Default.

21            5.       Repayment of Prepetition Loan. Upon entry of the Interim Order, the DIP

22 Loan will include all loans and any other indebtedness or obligations, contingent or

23 absolute, which may now, or from time to time, be owing by the Debtors to the DIP

24 Lender under the Prepetition Loan Documents, this Stipulation, or the DIP Orders,

25

26   4
    See supra, note 3. In addition, the Lender currently holds a blanket lien against all of the
27 Debtors’  assets pursuant to a security interest granted by the Debtors in connection with the Pre-
   Petition Loan Documents. This blanket lien would be terminated upon repayment of the Pre-
28 Petition Loan.
                                                      -10-                              Case No. 20-30748
     SMRH:4817-7932-3339.8                               STIPULATION REGARDING USE O F CASH COLLATERAL  ,
Case: 20-30748         Doc# 5     Filed: 09/21/20    Entered: 09/21/20 16:30:28    Page   10  of
                                                39                ADEQUATE PROTECTION AND DIP FINANCING
 1 including, without limitation, all principal, accrued interest, costs, fees, expenses and other

 2 amounts owed under this Stipulation and the DIP Orders.

 3            6.       Adequate Protection. Without constituting an admission by the DIP Lender

 4 of the adequacy of such protection, the Debtors have agreed to provide the DIP Lender

 5 with the following forms of adequate protection:

 6                     a.     Adequate Protection. Subject to the Carve-Out, the DIP Lender shall have a

 7            post-petition lien against, and security interest in (collectively, the “Adequate Protection

 8            Liens”) all DIP Collateral under sections 361(2), 362, 363(e)(2), and 363(e) of the

 9            Bankruptcy Code to secure any Post-Petition Loss to the same extent, validity, and priority
10            as the DIP Lender’s prepetition liens, except as expressly modified in this section 6.
11                     b.     Super-Priority Claim. Subject to the Carve-Out, to the fullest extent

12            permitted under section 507(b) of the Bankruptcy Code, the DIP Lender shall also have a

13            claim of the highest administrative priority, above all administrative expenses incurred in

14            this Chapter 11 case or subsequent Chapter 7 case, including such administrative expenses

15            of the kind specified in or authorized under sections 105, 326, 330, 331, 503(b), 506(c),

16            507(a), 507(b) and 726 of the Bankruptcy Code in the amount of any Post-Petition Loss.

17                     c.     No Challenges or Modification. The Debtors shall not in any manner

18            challenge or attempt to avoid or subordinate the DIP Lender’s claims against the Debtors

19            under this Stipulation or the Prepetition Loan Documents, nor attempt to avoid the validity,

20            perfection or priority of the Adequate Protection Liens.

21            7.       Perfection of Lien and Adequate Protection. The Lien and Adequate Protection

22 Liens (collectively, the “DIP Liens”) are hereby deemed effective, valid, and perfected as of the

23 date of the entry of the Interim Order. The Interim Order shall be sufficient and conclusive

24 evidence of the validity, perfection, and priority of the DIP Liens without the necessity of filing by

25 any person or entity of any additional documents or other instruments or the taking of any

26 additional action otherwise required to be filed or taken under applicable non-bankruptcy law for

27 the perfection of security interests or other liens. Notwithstanding the foregoing, and

28
                                                      -11-                              Case No. 20-30748
     SMRH:4817-7932-3339.8                               STIPULATION REGARDING USE O F CASH COLLATERAL  ,
Case: 20-30748         Doc# 5    Filed: 09/21/20     Entered: 09/21/20 16:30:28    Page   11  of
                                               39                  ADEQUATE PROTECTION AND DIP FINANCING
 1 notwithstanding perfection under this section 7, the Debtors shall execute such perfection

 2 documents and take such perfection actions as the DIP Lender may reasonably request from time

 3 to time.

 4            8.       Good Faith under Section 364(e) of the Bankruptcy Code; No Modification

 5 or Stay of Interim Order. Through the date hereof, the DIP Lender has acted in good faith

 6 in connection with negotiating this Stipulation and making the DIP Loan under the Debtor

 7 in Possession Credit Facility and consenting to the Debtors’ use of Cash Collateral, and his

 8 reliance on this Stipulation and the DIP Orders is in good faith. In the event any or all of

 9 the provisions of this Stipulation or the DIP Orders are later reversed, modified, amended,
10 or vacated by a subsequent court order, the DIP Lender is entitled to protections provided

11 in section 364(e) of the Bankruptcy Code.

12            9.       No Third-Party Rights. Except as explicitly provided for herein, this

13 Stipulation does not create any rights for the benefit of any third party, including any

14 creditor, equity holder or any direct, indirect, or incidental beneficiary.

15            10.      Conflicts. To the extent of any inconsistencies between the terms and

16 provisions of this Stipulation, on the one hand, and the Bankruptcy Loan Documents and

17 the Prepetition Loan Documents, on the other hand, the terms of this Stipulation shall

18 govern. In all other respects, the Prepetition Loan Documents and the Bankruptcy Loan

19 Documents shall remain in full force and effect, and the DIP Lender shall continue to have

20 all of the interests, rights and remedies provided to him in the Prepetition Loan Documents

21 as modified hereby.

22            11.      Events of Default. Any one or more of the following events shall constitute

23 an “Event of Default” hereunder:

24                     a.     the Debtors fail or neglect to perform, keep or observe any of the provisions

25            of this Stipulation;

26                     b.     the Debtors fail to repay the DIP Loan used by them upon the expiration of

27            Budget Period;

28
                                                         -12-                              Case No. 20-30748
     SMRH:4817-7932-3339.8                                  STIPULATION REGARDING USE O F CASH COLLATERAL  ,
Case: 20-30748         Doc# 5        Filed: 09/21/20    Entered: 09/21/20 16:30:28    Page   12  of
                                                   39                ADEQUATE PROTECTION AND DIP FINANCING
 1                     c.    any representation or warranty herein or in any written statement, report,

 2            financial statement or certificate made or delivered under this Stipulation to the DIP

 3            Lender by any Debtor is untrue or incorrect in any material respect as of the date when

 4            made or deemed made;

 5                     d.    any material provision of any Bankruptcy Loan Document, including the

 6            DIP Loan, for any reason ceases to be valid, binding and enforceable in accordance with its

 7            terms (other than as consented to, or caused by, the DIP Lender);

 8                     e.    the appointment of a trustee or an examiner with enlarged powers (powers

 9            beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code) in this Case
10            (for the avoidance of doubt the appointment of a trustee under section 1183 of the
11            Bankruptcy Code shall not constitute an Event of Default);
12                     f.    the conversion of this Case to a case under Chapter 7 of the Bankruptcy
13            Code;
14                     g.    if there is any written pleading sustained by the Court under which a party
15            in interest invalidates, subordinates, or avoids any material portion of the DIP Lender lien
16            on or security interest in the DIP Collateral or any material reduction or subordination of
17            the Obligations by reason of avoidance, invalidation, offset or, except as a result of
18            payments, otherwise;
19                     h.    if any creditor or party in interest seeks to prime the DIP Lender’s security
20            interest under the DIP Loan in the Collateral;
21                     i.    except as permitted herein, the use of Cash Collateral under section 363(c)
22            of the Bankruptcy Code without the DIP Lender’s prior written consent or the consent of
23            the Court;
24                     j.    any party in interest obtaining relief from the automatic stay applicable
25            under section 362 of the Bankruptcy Code in this case to exercise his rights as lienholder
26            or secured party against any portion of the DIP Collateral, unless otherwise consented to
27            by the DIP Lender, in writing;
28
                                                      -13-                              Case No. 20-30748
     SMRH:4817-7932-3339.8                               STIPULATION REGARDING USE O F CASH COLLATERAL  ,
Case: 20-30748         Doc# 5    Filed: 09/21/20     Entered: 09/21/20 16:30:28    Page   13  of
                                               39                  ADEQUATE PROTECTION AND DIP FINANCING
 1                     k.    an interim order approving this Stipulation (“Interim Order”) is not entered

 2            by the Bankruptcy Court within ten business days following the Petition Date;

 3                     l.    a final order approving this Stipulation (“Final Order”) is not entered by the

 4            Bankruptcy Court within forty business days following the Petition Date;

 5                     m.    the entry of an order by the Bankruptcy Court amending, supplementing,

 6            staying, vacating, rescinding or otherwise modifying the Prepetition Loan Documents, the

 7            Interim Order, the Final Order or a sale procedures order without the DIP Lender’ written

 8            consent;

 9                     n.    the sale without the consent of the DIP Lender of all or substantially a
10            material portion of any of the Debtors’ assets outside the ordinary course of business either
11            through a sale under section 363 of the Bankruptcy Code, or otherwise;
12                     o.    if there is any written objection sustained by the Court to the motion to
13            approve this Stipulation;
14                     p.    the filing of any Chapter 11 plan inconsistent with this Stipulation;
15                     q.    dismissal of the Case prior to confirmation of a Chapter 11 plan; or
16                     r.    any Event of Default specified in the DIP Loan, which is not otherwise
17            covered by the above Events of Default.
18            12.      Rights and Remedies Upon an Event of Default. Upon the occurrence of an

19 Event of Default, (a) all of the DIP Lender’s commitments to extend credit under the

20 Debtor in Possession Credit Facility or otherwise make the DIP Loan; and (b) the DIP

21 Lender’s consent to the Debtors’ use of Cash Collateral shall immediately terminate

22 without notice or presentment. Upon the occurrence of an Event of Default which is not

23 otherwise cured by the Debtors within five business days following the Debtors’ receipt of

24 written notice of default from the DIP Lender, the DIP Lender may seek via ex parte

25 submission of a declaration by his attorney or authorized representative as to the Event of

26 Default relief from the automatic stay imposed by section 362 of the Bankruptcy Code,

27

28
                                                     -14-                              Case No. 20-30748
     SMRH:4817-7932-3339.8                              STIPULATION REGARDING USE O F CASH COLLATERAL  ,
Case: 20-30748         Doc# 5    Filed: 09/21/20    Entered: 09/21/20 16:30:28    Page   14  of
                                               39                 ADEQUATE PROTECTION AND DIP FINANCING
 1 provided, however, that the Debtors shall not be precluded from asserting that they are not in

 2 default, seek continued use of Cash Collateral or oppose such relief.

 3            13.      Other Modifications to the Automatic Stay. The automatic stay provisions of

 4 section 362 of the Bankruptcy Code are vacated and modified, without the need for any further

 5 action of the DIP Lender or the Court, to the extent necessary to permit the DIP Lender to give

 6 effect to any rights granted in this Stipulation, including, without limitation, to the extent

 7 necessary to permit the DIP Lender to pay all fees and expenses of the DIP Lender, including,

 8 without limitation, all attorney’s fees (without the need to file a fee application or otherwise obtain

 9 the approval of this Court).
10            14.      Modification of Stipulation. The DIP Lender may seek further protection of his

11 security interests if he deems it necessary in these or any superseding proceedings. Further, the

12 DIP Lender and the Debtors may agree to modifications to the Approved Budget without further

13 Court order.

14            15.      Carve-Out for Professionals. The DIP Lender consents, notwithstanding his liens,

15 security interests and administrative expense priority, to the payments by the Debtors of the

16 Carve-Out in the amounts set forth in the Approved Budget. For purposes of this Stipulation, the

17 term “Carve-Out” shall encompass the following expenses: (a) unpaid post-petition professional

18 fees and expenses payable to each professional advisor retained by the Debtors that are incurred or

19 accrued prior to the occurrence of an Event of Default, but subject to the aggregate amount(s)

20 ultimately allowed by the Court under sections 328, 330, 331, and 503 of the Bankruptcy Code or

21 any order of the Court (whenever such fees may be actually incurred prior to the Event of Default)

22 (collectively, the “Debtor Professional Fees”); and (b) fees payable to (1) the Clerk of the

23 Bankruptcy Court or (2) the United States Trustee under 28 U.S.C. § 1930(a)(6) that have or will

24 come due prior to the occurrence of an Event of Default (collectively, the “U.S Trustee and Court

25 Fees”). For the avoidance of doubt, the DIP Lender shall have the right to object to the allowance

26 by the Court of any such professional fees and expenses, but the DIP Lender may not object to the

27 payment of any such professional fees and expenses which are allowed by the Court. For

28
                                                     -15-                              Case No. 20-30748
     SMRH:4817-7932-3339.8                              STIPULATION REGARDING USE O F CASH COLLATERAL  ,
Case: 20-30748         Doc# 5    Filed: 09/21/20    Entered: 09/21/20 16:30:28    Page   15  of
                                               39                 ADEQUATE PROTECTION AND DIP FINANCING
 1 avoidance of doubt, the amounts set forth above in connection with the Carve-Out are not

 2 intended to cap or limit the amounts that may be claimed and paid once the DIP Lender is

 3 repaid in full.

 4            16.      Reservation of Rights. Nothing herein constitutes consent by the DIP

 5 Lender to these proceedings or to the continuation thereof or to the use of Cash Collateral

 6 except as provided herein, or constitutes a waiver by the DIP Lender of any right he may

 7 have, including, without limitation, to object to the reasonableness of any fees or costs of

 8 professionals described herein, to oppose or object to any plan of reorganization, to

 9 challenge any impairment of his claims, his security interests, or the DIP Collateral, and
10 incident thereto to introduce such evidence of his claims, his security interests and the

11 value of the DIP Collateral as may be appropriate under the circumstances.

12            17.      Further Assurances. The Debtors shall execute and deliver to the DIP

13 Lender any and all further agreements, instruments and documents which may be

14 reasonably necessary to effectuate the purposes of this Stipulation, including, without

15 limitation, any UCC-1 Financing Statements. The DIP Lender is entitled to reimbursement

16 of all costs of the DIP Lender’s searches, title policies or endorsements, recording

17 expenses or other related the DIP Lender’s expenses.

18            18.      Binding Stipulation. The parties agree that this Stipulation shall be

19 submitted to the above-named Bankruptcy Court for its approval. Upon such approval,

20 this Stipulation shall be binding upon and shall inure to the benefit of the parties and their

21 respective successors or assigns, including, without limitation, any Chapter 11 or Chapter 7

22 trustee in these or any superseding bankruptcy proceedings. All of the DIP Lender’s rights

23 and remedies hereunder are not exclusive and are in addition to all rights and remedies

24 provided by law, or by any other agreement between Debtors and the DIP Lender, or

25 otherwise. If any or all of the provisions of this Stipulation are hereafter modified, vacated

26 or stayed by order of this or any other court, such stay, modification or vacation shall not

27 affect the validity of any debt to the DIP Lender incurred under this Stipulation and which

28
                                                       -16-                              Case No. 20-30748
     SMRH:4817-7932-3339.8                                STIPULATION REGARDING USE O F CASH COLLATERAL  ,
Case: 20-30748         Doc# 5     Filed: 09/21/20     Entered: 09/21/20 16:30:28    Page   16  of
                                                39                  ADEQUATE PROTECTION AND DIP FINANCING
 1 is incurred prior to the effective date of such stay, modification or vacation, or the validity and

 2 enforceability of any lien or priority authorized hereby, and notwithstanding such stay,

 3 modification or vacation, any use of funds occurring under this Stipulation prior to the effective

 4 date of such modification, stay or vacation, to or for the benefit of Debtors, shall be governed in

 5 all respects by the original provisions of this Stipulation, and the DIP Lender shall be entitled to

 6 all the rights, privileges and benefits, including the liens and security interests and priorities

 7 granted herein, with respect to all such advances.

 8            19.      Integration. The Bankruptcy Loan Documents and this Stipulation constitute the

 9 complete agreement of the parties with respect to the subject matter thereof and may not be
10 modified, altered or amended except by an agreement in writing executed by Debtors and the DIP

11 Lender. No amendment or waiver shall be effective unless the same shall be in writing.

12            20.      Miscellaneous. This Stipulation may be executed in any number of counterparts

13 and by different parties on separate counterparts, each of which, when executed and delivered,

14 shall be deemed to be an original, and all of which, when taken together, shall constitute but one

15 and the same agreement. The Debtors and the DIP Lender anticipate executing this Stipulation in

16 counterparts in separate locations, delivering a copy of the executed counterpart signature pages

17 hereof to each other by facsimile, and subsequently delivering to each other originals of the

18 executed signature pages. The Debtors and the DIP Lender hereby agree that this Stipulation shall

19 be deemed effective upon the DIP Lender’s receipt, by facsimile or electronic copy, of the

20 signature pages hereof executed by the Debtors’ counsel, and no subsequent delay or failure by

21 either Party hereto to deliver to the other party hereto such Party’s original signature page shall

22 diminish the effectiveness of this Stipulation.

23            21.      Notice. All notices required or permitted under this Stipulation or the DIP Orders

24 shall be sent to the respective party and such party’s attorney at the address listed below or such

25 other address provided by the party in writing, by electronic mail, certified mail, return receipt

26 requested, recognized overnight courier, or hand delivery. In the event of notice by certified mail,

27 notice shall be effective upon receipt or refusal of delivery as shown by the return receipt. In the

28
                                                      -17-                              Case No. 20-30748
     SMRH:4817-7932-3339.8                               STIPULATION REGARDING USE O F CASH COLLATERAL  ,
Case: 20-30748         Doc# 5     Filed: 09/21/20    Entered: 09/21/20 16:30:28    Page   17  of
                                                39                 ADEQUATE PROTECTION AND DIP FINANCING
 1 event of notice by electronic mail, notice shall be effective upon successful transmission.

 2 In the event of notice by hand delivery, notice shall be effective upon receipt. In the event

 3 of notice by overnight courier, notice shall be effective upon delivery, without the

 4 necessity of acknowledgement of receipt.

 5            If notice is given to the Debtors, it shall be sent to:

 6                     23352 Madero Road, Suite B
                       Mission Viejo, CA 92691
 7                     Attention: Christopher Perkins, President & Chief Services Officer

 8                  With a copy to (which shall not constitute notice):

 9                     Ori Katz, Esq.
                       c/o Sheppard, Mullin, Richter & Hampton, LLP
10                     Four Embarcadero Center, 17th Fl.
                       San Francisco, CA 94111
11                     E-mail: okatz@sheppardmullin.com
12            If notice is given to the Perkins DIP Lender, it shall be sent to:
13                     Kevin Perkins
                       205 Sugars Rd.
14                     ANSTEAD QLD 4070
                       Australia
15
                    With a copy to (which shall not constitute notice):
16
                       Jennifer C. Hayes, Esq.
17                     c/o Finestone Hayes LLP
                       456 Montgomery Street, 20th Floor
18                     San Francisco, CA 94104
                       E-mail: jhayes@fhlawllp.com
19
              22.      Retention of Jurisdiction. The Court has and will retain jurisdiction to
20
     enforce this Stipulation and the related DIP Orders according to their terms.
21
                                            [Signature Pages to Follow]
22

23

24

25

26

27

28
                                                        -18-                              Case No. 20-30748
     SMRH:4817-7932-3339.8                                 STIPULATION REGARDING USE O F CASH COLLATERAL  ,
Case: 20-30748          Doc# 5     Filed: 09/21/20     Entered: 09/21/20 16:30:28    Page   18  of
                                                 39                     ADEQUATE PROTECTION AND DIP FINANCING
 1            Based on the foregoing, the Parties to this Stipulation cause it to be executed as of the date

 2 set forth below:

 3
     Dated: September 21, 2020
 4

 5                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

 6

 7                                         By        /s/ Ori Katz

 8                                                                          ORI KATZ
 9                                                            Proposed Attorneys for Debtors and
                                                                    Debtors in Possession
10

11 Dated: September 21, 2020

12
                                           FINESTONE HAYES LLP
13

14
                                           By        /s/ Jennifer Hayes
15
                                                                      JENNIFER C. HAYES
16
                                                                    Attorneys for Kevin Perkins
17

18

19

20

21

22

23

24

25

26

27

28
                                                      -19-                              Case No. 20-30748
     SMRH:4817-7932-3339.8                               STIPULATION REGARDING USE O F CASH COLLATERAL  ,
Case: 20-30748         Doc# 5    Filed: 09/21/20     Entered: 09/21/20 16:30:28    Page   19  of
                                               39                    ADEQUATE PROTECTION AND DIP FINANCING
 1                                                 Exhibit A
                                                   (Budget)
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -1-                               Case No. 20-30748
     SMRH:4817-7932-3339.8                              STIPULATION REGARDING USE O F CASH COLLATERAL  ,
Case: 20-30748         Doc# 5   Filed: 09/21/20    Entered:  09/21/20 16:30:28    Page   20  of
                                              39                ADEQUATE PROTECTION AND DIP FINANCING
                                                                                                     Exhibit A

                                                                                  Sizzler USA, Inc. et al. 13-Week Cash Flow Budget


                                     Week 1         Week 2       Week 3      Week 4     Week 5     Week 6        Week 7        Week 8      Week 9     Week 10    Week 11       Week 12    Week 13      TOTAL
Starting Day                         9/21/2020      9/28/2020    10/5/2020 10/12/2020 10/19/2020 10/26/2020      11/2/2020     11/9/2020 11/16/2020 11/23/2020 11/30/2020      12/7/2020 12/14/2020
Cash Beginning (Inc. DIP Loan)1      1,000,000        802,315      696,244    547,984    649,532    643,325        750,641      584,039     690,953    713,027     820,717      538,782    655,148     1,000,000
Restaurant Sales                       259,151        316,418      316,418    316,418    316,418    328,385        328,385      328,385     328,385    328,385     346,103      346,103     346,103    4,205,054
  YoY Restaurant Sales                     47%            47%          46%        46%        46%        46%            46%           46%        46%        46%         48%           48%        48%
  Open Stores                               13             13             13         16         19         19             19            19         19         19          19          19         19
Franchise Rev                          102,647         16,156       18,195     15,683     97,023     15,271         17,198        14,824     99,658     15,686      17,665        15,227    104,699     549,931
  Franchise YoY Sales                      35%            35%          35%        35%        35%        35%            40%           40%        40%        40%         40%           40%        40%
  Franchise Units                           81             81             81         81         81         81             81            81         81         81          81          81         81
Total Revenue                          361,798        332,574      334,612    332,101    413,440    343,656        345,583      343,209     428,043    344,071     363,768      361,329    450,802     4,754,985
Cost of Sales                           88,111        107,582      107,582    107,582    107,582    111,651        111,651      111,651     111,651    111,651     117,675      117,675     117,675    1,429,718
Labor                                  249,543                      97,866               180,961                   107,744                  161,191                107,744                  161,191    1,066,239
G&A                                     29,884        29,884        29,884     29,884     29,884     29,884         29,884        29,884     29,884     29,884      29,884        29,884     29,884      388,491
Occupancy Costs                                       29,130       134,202                                         167,908                                         292,751                               623,991
Other Operating Expenses2                62,014      250,433        91,519     71,519     71,519     73,278         73,278        73,278     73,278     73,278      75,882       75,882      75,882    1,141,039
Total Operating Expenses                429,553      417,029       461,053    208,985    389,945    214,813        490,465      214,813     376,003    214,813     623,936      223,441     384,632    4,649,479
Doubtful Debt 3                          10,265        1,616         1,819      1,568      9,702      1,527          1,720         1,482      9,966      1,569       1,766        1,523      10,470       54,993
EBITDA                                  (78,020)     (86,071)     (128,260)   121,548     13,792    127,316       (146,602)     126,914      42,074    127,690    (261,935)     136,365      55,700       50,513
First Day Motion Payment4                99,665          ‐              ‐          ‐          ‐          ‐              ‐             ‐          ‐          ‐           ‐           ‐           ‐         99,665
Trade Creditor Cure Payments                ‐            ‐              ‐          ‐          ‐          ‐              ‐             ‐          ‐          ‐           ‐           ‐       186,695      186,695
Landlord Cure Payments                      ‐            ‐              ‐          ‐          ‐          ‐              ‐             ‐          ‐          ‐           ‐           ‐       318,660      318,660
Total Payments                           99,665          ‐              ‐          ‐          ‐          ‐              ‐             ‐          ‐          ‐           ‐           ‐       505,355      605,021
Change in Cash                         (177,685)     (86,071)     (128,260)   121,548     13,792    127,316       (146,602)     126,914      42,074    127,690    (261,935)     136,365    (449,655)    (554,507)
Cash End                                822,315      716,244       567,984    669,532    663,325    770,641        604,039      710,953     733,027    840,717     558,782      675,148     205,493      445,493

Debtors Counsel                         20,000        20,000           20,000    20,000     20,000     20,000      20,000        20,000      20,000      20,000      20,000      20,000     20,000      260,000
Cash End less Debtors Counsel          802,315       696,244          547,984   649,532    643,325    750,641     584,039       690,953     713,027     820,717     538,782     655,148    185,493      185,493

Notes
1. The DIP loan will be provide in two tranches of $1.0MM
2. Includes Store operating expenses such as uniforms and utilities
3. Provision for doubtful debt payment from franchisees
4. Payment of employee benefits




                                        Case: 20-30748                   Doc# 5      Filed: 09/21/20 Entered: 09/21/20 16:30:28                            Page 21 of
                                                                                                   39
 1                                                Exhibit B

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                        Case No. 20-30748
Case: 20-30748         Doc# 5                    -27-STIPULATION
                                Filed: 09/21/20 Entered:  09/21/20 16:30:28
                                                                 REGARDING      Page
                                                                            USE O F CASH22COLLATERAL
                                                                                             of         ,
     SMRH:4837-8755-0412.3                                   A         P            A    D    F
                                              39               DEQUATE   ROTECTION    ND   IP   INANCING
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 23 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 24 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 25 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 26 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 27 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 28 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 29 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 30 of
                                        39
 1                                                 Exhibit C
                             (Postpetition Promissory Note and Security Agreement)
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -1-                               Case No. 20-30748
     SMRH:4817-7932-3339.8                                STIPULATION REGARDING USE O F CASH COLLATERAL  ,
Case: 20-30748         Doc# 5     Filed: 09/21/20    Entered:  09/21/20 16:30:28    Page   31  of
                                                39                ADEQUATE PROTECTION AND DIP FINANCING
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 32 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 33 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 34 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 35 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 36 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 37 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 38 of
                                        39
Case: 20-30748   Doc# 5   Filed: 09/21/20 Entered: 09/21/20 16:30:28   Page 39 of
                                        39
